DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 3/22/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2021.
The Examiner notes the elected claims are substantially identical to claims 1-14 of the claim set examined on 5/14/2013 in parent application 13/116873, the only difference being the addition of the line “assessing the efficacy of the epilepsy therapy” to the beginning of the claim. As such, the Examiner contends the rejection applied on 5/14/2013 of the parent application is still applicable to the currently elected claim set for the reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claims 1-8, the claim(s) recite(s) the steps of assessing efficacy; selecting dependent and independent variables; quantifying relationships among the 
Each of these steps, under their broadest reasonable interpretation, encompass performance of these limitations in the mind wherein the steps of assessing and selecting could be mental steps and the quantifying can be a mental assessment or a simple pen-and-paper calculation resulting in a verbal report/recommendation. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because Applicant has not recited any elements other than the abstract idea noted above. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Regarding Claims 9-12, the claim(s) recite(s) the steps of assessing efficacy; selecting dependent and independent variables; quantifying relationships among the variables and performing an action such as reporting the relationship; reporting efficacy; assessing adverse effects; providing a therapy modification recommendation or adjusting therapy. 
Each of these steps, under their broadest reasonable interpretation, encompass performance of these limitations in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application.  In particularly, the claims only include “a data acquisition unit”; “a data quantification unit” and “a responsive action unit”, all of which encompasses generic computer processing components (see par. [0057] of PGPUB 2019/0328262, which is the publication of the present application; see also 35 USC 112 sixth paragraph interpretation in the claim interpretation section below). The processing units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring, quantifying and reporting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processors to perform the claimed functions amounts to no more than mere 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Data acquisition unit”, “data quantification unit”, “responsive action unit” in claim 9; “regression analysis unit” in Claim 10; “therapy unit” in Claims 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to Applicant indicates these structures are processors such as FPGAs, ASICs or the like (see par. [0057] of PGPUB 2019/0328262).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 6, 7, 9, 11-14 are rejected under 35 U.S.C. 102(b) as being anticipated by DiLorenzo (2007/0287931).
Regarding Claims 1, 6, 7, 9, 11 and 12, DiLorenzo discloses a method for assessing the efficacy of epilepsy treatment (par. [0061]) comprising selecting, using device 12, a plurality of dependent variables (e.g. EEG readings, temperature readings, biochemical data, and other physiological signals) relating to a plurality of seizures in a patient (Fig. 2; par. [0065, 0090]); selecting, using device 12, a plurality of independent variables (e.g. patient input data) comprising therapy parameters (i.e. applied medications), temporal factors (i.e. timing of drug doses), environmental factors and/or patient factors (i.e. patient state or well-being) (Fig. 2; par. [0066, 0095, 0098]); quantifying relationships between dependent and independent variables using classifier 64 (par. [0095, 0098]); and performing an action with an algorithm of system 10 in response to the determined quantified relationships, such as changing therapy, applying therapy, reporting a patient condition, etc. (par. [0104, 0114]).
In regards to Claim 2, DiLorenzo discloses quantifying and ranking the dependent and independent variables as vectors, which are defined by a magnitude and direction. Furthermore, DiLorenzo discloses that the variables can be quantified and ranked as scalars, which are solely defined by a magnitude (par. [0098]).
With regards to Claim 3, DiLorenzo discloses storing in memory the quantified relationships for display and/or future use and discloses storing historical data in memory related to the variables of interest
Regarding Claims 13 and 14, DiLorenzo discloses applying therapy using an electrostimulation generator or drug dispenser (par. [0023, 0074,  0114]).

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(b) as being anticipated by Kovach et al. (2009/0082640).
Regarding Claim 1, Kovach discloses assessing the efficacy of an epilepsy therapy (Abstract; par[ 0046]) comprising selecting a plurality of dependent variables (e.g. physiological parameters) relating to a plurality of seizures (par. [0069, 0080]) and selecting a plurality of independent variables (e.g. event information 50) (par. [0080]). Kovach further discloses that the clinician reviews the variable and their relationships in order to determine the efficacy of treatment (par. [0046, 0081) and then makes therapy recommendations or changes to therapy based on the evaluation (par. [0081]).
In regards to Claim 3, Kovach discloses logging the variables in memory of programmer 24 (par. [0098]).
With regards to Claims 4 and 6, Kovach discloses that dependent variables comprises seizure occurrence, which is a record of seizure frequency (par. [0080]) or  seizure duration (par. [0100]).
Regarding Claim 5, Kovach discloses obtaining a seizure severity index with respect to EEG signals therefore making the index a neurologic index (par. [0117]).
In regards to Claim 7, Kovach discloses applying electrical therapy or drug therapy (par. [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kovach et al. (2009/0082640) in view of McMaster University (WO 2009/103156), herein McMaster.
Regarding Claims 8-10,  Kovach discloses assessing the efficacy of an epilepsy therapy (Abstract; par[ 0046]) comprising selecting a plurality of dependent variables (e.g. physiological parameters) relating to a plurality of seizures (par. [0069, 0080]) and selecting a plurality of independent variables (e.g. event information 50) (par. [0080]). Kovach further discloses that the clinician reviews the variable and their relationships in order to determine the efficacy of treatment (par. [0046, 0081) and then makes therapy recommendations or changes to therapy based on the evaluation (par. [0081]). Kovach is silent regarding automating the quantifying process. 
However, McMaster discloses reducing wait times for diagnoses and improving the efficiency and accuracy of prediction and estimation models (pp.1-4) by using linear models (of which linear regression is a subset) (pp. 24-26). In other words, the automation of diagnostic and estimation procedures in the field of mental and neurological disorders (McMaster, Abstract) is known in the art. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Kovach reference to include a machine learning process that uses linear models, as taught and suggested by McMaster, for the purpose of reducing wait times for diagnoses and improving the efficiency and accuracy of prediction and estimation models.
In regards to Claim 11, Kovach discloses obtaining a body signal, such as an EEG signal (par. [0041]), using a sensor (par. [0069, 0080]).
With regards to Claim 12, Kovach discloses a sensor (e.g. patient programmer 24) that receives input relating to event information 50 (par. [0080]).
In regards to Claims 13 and 14, Kovach discloses applying electrical therapy or drug therapy with a therapy delivery system (par. [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Viglione et al. (3,863,625)
Hively et al. (5,857,978)
Iasemidis et al. (6,304,775)
Le Van Quyen et al. (6,507,754)
Esteller et al. (6,594,524)
Litt et al. (6,658,287)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLEN PORTER/Primary Examiner, Art Unit 3792